48 F.3d 1224
75 A.F.T.R.2d 95-1512
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Duane OLSON;  Janis Olson, Appellants,v.UNITED STATES of America, Appellee.
No. 94-1161NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 13, 1994.Filed:  Feb. 28, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Duane and Janis Olson's appeal challenges the bankruptcy court's denial of the Olsons' 11 U.S.C. Sec. 502(j) motion to reconsider a federal tax claim.  Having carefully reviewed the record and the parties' briefs, we conclude the bankruptcy court did not abuse its discretion in denying the motion.  See Halverson v. Estate of Cameron (In re Mathiason), 16 F.3d 234, 239 (8th Cir. 1994) (standard of review).  Because the controlling law is clear and an opinion would have no precedential value, we affirm without an extended opinion.  See 8th Cir.  R. 47B.